                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


 ERIC LEE PUENTES,                                CV-19-46-BU-BMM-KLD

                  Plaintiff,

        vs.
                                                            ORDER
 BUTTE SILVERBOW DETENTION
 CENTER, et al.,

                  Defendants.




        United States Magistrate Judge Kathleen DeSoto entered Findings and

Recommendations in this matter on February 14, 2020. (Doc. 10). The Magistrate

Judge recommended that this matter be dismissed as Puentes had failed to state a

claim for relief and failed to file an amended complaint by the given deadline.

(Id.)

        After the Magistrate Judge concluded that Puentes had failed to state a claim

upon which relief could be granted, (Doc. 6), the Magistrate Judge granted Puentes

leave to file an amended complaint on or before January 10, 2020. (Doc. 9).

                                          1
Puentes failed to file an amended complaint. The Magistrate Judge recommended

the case be dismissed. (Doc. 10). Neither party filed objections to the Findings

and Recommendations. The Court reviews for clear error any portion to which no

party specifically objected. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      The Magistrate Judge correctly concluded that this case should be dismissed

for failure to state a claim. Puentes’s complaint alleges that various defendants

failed to afford him appropriate medical care after he was involved in an

altercation with several other inmates. (Doc. 5). As the Magistrate Judge noted,

Puentes did receive medical treatment, including a CT scan, an x-ray, and blood

tests. (Doc. 1-1). None of the evaluations resulted in abnormal findings. (Id.).

Puentes was given the opportunity to amend his complaint, but has failed to do so.

(Doc. 6, 9). Therefore, the Magistrate Judge did not clearly err in concluding that

this case should be dismissed for failure to state a claim

      IT IS ORDERED that the Findings and Recommendations (Doc. 10) are

ADOPTED IN FULL.

      IT IS FURTHER ORDERED:

      1. This case is DISMISSED for failure to state a claim.

      2. The Clerk of Court is directed to enter judgment accordingly.




                                          2
3. The Clerk of Court shall have the docket reflect that the Court certifies

   pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

   that any appeal of this decision would not be taken in good faith. No

   reasonable person could suppose an appeal would have merit. The record

   makes plain the Complaint lacks arguable substance in law or fact.

4. The Clerk of Court shall have the docket reflect that his dismissal counts

   as a strike pursuant to 28 U.S.C. § 1915(g) because Puentes failed to state

   a claim upon which relief may be granted.

DATED this 31st day of March, 2020.




                                   3
